DETAILED ACTION
This non-final Office action is in response to the claims filed on June 6, 2022.
The replacement figures filed May 10, 2022 have been approved.
The amendments to the specification filed May 10, 2022 have been approved.
Note: the claim status identifiers for claims 27, 34, 42, and 48 are incorrect. “Currently Amended” and not “Previously Presented” should have been used. Although a notice of non-compliance may have been issued, in order to expedite prosecution, the examiner has examined the claims as “Currently Amended,” however proper claim status identifiers are required in the next filed claimset.
Status of claims: claims 1-26, 28, 29, 32, 33, 40, and 41 are cancelled; claims 27, 30, 31, 34-39, and 42-48 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement filed June 6, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 27, line 18 is objected to because of the following informalities: “the upper half of the door” lacks antecedent basis. 
Claim 42, line 14 is objected to because of the following informalities: “the upper half of the door” lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27, 30, 31, 34-39, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27, lines 11-12 – “an upper half of the cover opening” is unclear. Since “an upper half of the cover opening” has been previously recited, shouldn’t lines 11-12 be amended to “the upper half of the cover opening.” Clarification is required.
Claim 27, line 16 – since “a length” of the cover is previously recited, shouldn’t line 16 be amended to “the length of the cover.”
Claim 34, line 13 – since “a length” of the door is previously recited, shouldn’t line 13 be amended to “the length of the door.”
Claim 48, line 12 – since “a length” of the door is previously recited, shouldn’t line 12 be amended to “the length of the door.”
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 3346993 to Johnson in view of US 4698876 to Karita in view of US 7752810 to Haab in view of JP 2004-204483.
Johnson discloses a cover assembly 2 with a cover disposable in front of a cover opening and traversable between an open position and closed position, the cover assembly comprising: 
the cover being slidable to the open and closed positions, the cover defining a length; 
a bracket 52 attached to an upper half of the cover; 
a first permanent magnet 56,57 attached to the bracket and disposed at the upper half of the door, the first permanent magnet defining a length and a width, the width being horizontally transverse to the length of the cover; 
a track 43 disposed adjacent to the cover opening and at an upper half of the door opening, the bracket being slidably mounted to the track; and 
a second permanent magnet 54,55 attached to the track and disposed at an upper half of the door opening, the first and second permanent magnet oriented to generate a repelling force to lift an entire weight of the cover up, the second permanent magnet having a width horizontally transverse to the length of the cover, the second permanent magnet having a length, the first and second permanent magnets having a center, the centers of the first and second magnets being vertically aligned to each other. 
Johnson fails to explicitly disclose the second magnet having a length greater than a length of the cover.
Karita teaches of a second magnet 105 having a length greater than a length of a cover.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Johnson second magnet with a length greater than the length of the cover, as taught by Karita, in order to facilitate sliding of the cover along the track. 
Johnson, as applied above, fails to disclose the second permanent magnet width being different than the first permanent magnet width.
Haab teaches of a first bracket magnet 12 has a different width than a second track magnet 22. (see FIGS. 20-23)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Johnson first and second magnets of different widths, as taught by Haab, because different size or width magnets were known in the art to increase or decrease the magnetic forces and therefore allow for more precise adjustment and alignment of the bracket and track. 
Johnson, as applied above, fails to disclose a roller vertically dispose above a bracket and at the upper half of the door, the roller being disposed between the track and bracket for stabilizing the cover as the cover slides between the open and closed positions.
JP 2004-204483 teaches of a roller 6d (see FIG. 6) vertically dispose above a bracket 1a and at the upper half of the door, the roller being disposed between the track 12 and bracket for stabilizing the cover 1 as the cover slides between the open and closed positions.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a roller with Johnson, as taught by JP 2004-204483, in order to assist with opening and closing the cover. Further, such a modification 
would provide greater stability when opening and closing the cover. Also, such a modification would reduce friction between the strips 58,59 since the roller would further assist with maintaining the vertical position of the door. (claim 27)
Johnson, as applied above further discloses a stabilizing prong connected to the track and bracket for maintaining vertical alignment between the track and bracket as the cover is traversed between the open and closed positions. (claim 30)
Johnson, as applied above, further discloses wherein the first and second permanent magnets are disposed vertically aligned to the roller. (claim 31)

Claims 34, 37, 38, 42, and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Karita in view of JP 2004-204483.
Johnson discloses a door assembly with a door disposed in front of a door opening and transversable between an open position and closed position, the door assembly comprising:
the door 2 being slidable to the open and closed positions, the door defining a length;
a bracket 52 attached to an upper half of the door;
a first magnet 57,56 attached to the bracket and disposed at the upper half of the door, the first magnet moves along a path as the door slides between the open and closed positions;
a track 43 disposed adjacent to the door opening and at an upper half of the door opening, the bracket being slidably mounted to the track, the track having a recess;
a second magnet 54,55 attached to the track and disposed at the upper half of the door opening.
Johnson fails to disclose the second magnet having a length greater than a length of the door and a roller vertically disposed above the bracket and between the bracket and the track for stabilizing the door as the door slides between the open and closed positions.
Karita teaches of a second magnet 105 having a length greater than a length of a cover.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Johnson second magnet with a length greater than the length of the cover, as taught by Karita, in order to facilitate sliding of the cover along the track. 
JP 2004-204483 teaches of a roller 6d (see FIG. 6) vertically dispose above a bracket 1a and at the upper half of the door, the roller being disposed between the track 12 and bracket for stabilizing the cover 1 as the cover slides between the open and closed positions.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a roller with Johnson, as taught by JP 2004-204483, in order to assist with opening and closing the cover. Further, such a modification 
would provide greater stability when opening and closing the cover. Also, such a modification would reduce friction between the strips 58,59 since the roller would further assist with maintaining the vertical position of the door. (claim 34)
Johnson, as applied above, further discloses wherein the bracket comprises first and second brackets disposed on either side of a vertical midline of the cover. (claim 37)
Johnson, as applied above, further discloses wherein a repelling force of the first and second magnets equal a weight of the door. (claim 38)

Johnson discloses a cover assembly 2 with a cover disposable in front of a cover opening and traversable between an open position and closed position, the cover assembly comprising: 
the cover being slidable to the open and closed positions, the cover defining a length; 
a bracket 52 attached to an upper half of the cover; 
a first permanent magnet 56,57 attached to the bracket and disposed at the upper half of the door, the first permanent magnet moves along a path as the cover slides between the open and closed positions;
a track 43 disposed adjacent to the cover opening and at an upper half of the door opening, the bracket being slidably mounted to the track; and 
a second permanent magnet 54,55 attached to the track and disposed at an upper half of the cover opening, the second permanent magnet having a length. 
Johnson fails to explicitly disclose the second magnet having a length greater than a length of the cover.
Karita teaches of a second magnet 105 having a length greater than a length of a cover.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Johnson second magnet with a length greater than the length of the cover, as taught by Karita, in order to facilitate sliding of the cover along the track. 
Johnson, as applied above, fails to disclose a roller vertically dispose above a bracket and between the track and bracket for stabilizing the cover as the cover slides between the open and closed positions.
JP 2004-204483 teaches of a roller 6d vertically disposed above a bracket 1a and at the upper half of the door, the roller being disposed between the track 12 and bracket for stabilizing the cover 1 as the cover slides between the open and closed positions.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a roller with Johnson as taught by JP 2004-204483, in order to assist with opening and closing the cover. Further, such a modification 
would provide greater stability when opening and closing the cover. Also, such a modification would reduce friction between the strips 58,59 since the roller would further assist with maintaining the vertical position of the door. (claim 42)
Johnson, as applied above, further discloses wherein the track defines a length and the length of the track is greater than the length of the cover. (claim 45)
Johnson, as applied above further discloses wherein the length of the second permanent magnet is greater than 80% of the length of the track. (claim 46)
Johnson, as applied above, further discloses wherein the first magnet comprises a plurality of magnets disposed on opposed sides of the cover so that the cover is balanced on the second magnet. (claim 47)
Johnson discloses a door assembly with a door disposable in front of a door opening and traversable between an open position and closed position, the door assembly comprising:
the door being slidable to the open and closed positions, the door defining a length;
a bracket attached to an upper half of the door;
a first permanent magnet attached to the bracket and disposed at the upper half fothe door, the first permanent magnet moves along a path as the door slides between the open and closed positions;
a track disposed adjacent to the door opening and at an upper half of the door opening, the bracket being slidably mounted to the track;
a second permanent magnet attached to the track and disposed at the upper half of the door opening.
Johnson fails to disclose that the second permanent magnet has a length greater than a length of the door.
Karita teaches of a second magnet 105 having a length greater than a length of a cover.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Johnson second magnet with a length greater than the length of the cover, as taught by Karita, in order to facilitate sliding of the cover along the track. 
Johnson, as applied above, fails to disclose a roller vertically dispose above a bracket and between the track and bracket for stabilizing the cover as the cover slides between the open and closed positions.
JP 2004-204483 teaches of a roller 6d vertically disposed above a bracket 1a and at the upper half of the door, the roller being disposed between the track 12 and bracket for stabilizing the cover 1 as the cover slides between the open and closed positions.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a roller with Johnson, as taught by JP 2004-204483, in order to assist with opening and closing the cover. Further, such a modification 
would provide greater stability when opening and closing the cover. Also, such a modification would reduce friction between the strips 58,59 since the roller would further assist with maintaining the vertical position of the door. (claim 48)

Claims 35 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Karita in view of JP 2004-204483, as applied above, and further in view of WO 2011/016114 to Ueda.
Johnson, as applied above, fails to disclose that the first and second magnets have different strengths. 
Ueada teaches of first and second magnets having different strengths. (Note: to elevate the door two first magnets are required, whereas only a single second magnet is required.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Johnson magnets of different strengths by modifying the Johnson first magnets into a plurality of magnets, as taught by Ueda, in order to facilitate proper balancing of the door vis a vis the second permanent magnet. Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the first and second magnets of different strengths since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values for specific component characteristics involves only routine skill in the art.

Claims 36 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Karita in view of JP 2004-204483, as applied above, and further in view of US 7752810 to Haab et al. (hereinafter “Haab”)
Johnson, as applied above, discloses that the first and second magnets are elongate but fails to disclose where the first and second magnets have different widths.
Haab teaches of a first bracket magnet 12 has a different width than a second track magnet 22. (see FIGS. 20-23)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Johnson first and second magnets of different widths, as taught by Haab, because different size or width magnets were known in the art to increase or decrease the magnetic forces and therefore allow for more precise adjustment and alignment of the bracket and track.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Karita n view of JP 2004-204483, as applied above, and further in view of US 8707626 to Martin.
Johnson, as applied above fails to disclose wherein a repelling force of the first and second magnets is less than a weight of the door. 
Martin teaches of a repelling force of the first and second magnets is less than a weight of the door. (see col. 2, lines 37-45)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Johnson repelling force, as taught by Martin, in order to allow the door to rest on the door when the door is not being moved; thus stabilizing the door and preventing debris from passing under the door. (claim 39)

Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive. 
On pages 6 and 7 of the applicant’s response filed June 6, 2022, the applicant contends that 6 is not a roller. Although the examiner meant to type “6d” rather than “6” in the previous Office action, FIG. 6 of JP 2004-204483A clearly illustrates a roller 6d. Further, the machine translation states “in place of this, as shown in FIG. 6, a roller 6d that rotates around the vertical axis is provided so that the roller 6d is in contact with the vertical inner surface of the upper rail 12 so that the lateral vibration of the door plate 1 is achieved.”  Thus, the examiner maintains that the roller 6d reads on applicant’s recitation of “a roller vertically disposed above the bracket and at the upper half of the door, the roller being disposed between the track and bracket for stabilizing the cover as the cover slides between the open and closed positions,” as recited in claim 27 and similarly recited in the other independent claims.
On page 8 of the applicant’s response filed June 6, 2022, the applicant contends:

    PNG
    media_image1.png
    123
    613
    media_image1.png
    Greyscale

	The examiner respectfully disagrees. The addition of a roller with Johnson would provide greater stability when opening and closing the cover. Also, such a modification would reduce friction between the strips 58,59 since the roller would further assist with maintaining the vertical position of the door. 
	Finally, on page 8 of the applicant’s response filed June 6, 2022, the applicant mentions a person of ordinary skill in the art would not replace the strips of Johnson, yet the rejection above does not require such a modification.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571) 272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634